department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer_identification_number uil_ number legend i w l o l o i m m i m m l a i x i z z e t o o o o i this is in response to your ruling_request regarding the proper treatment of a transfer of all of your net assets to another private_foundation under sec_501 sec_507 sec_4941 sec_4944 and sec_4945 of the internal_revenue_code code facts you are an irrevocable charitable_trust that is recognized as an organization described in sec_501 of the code and classified as a private_foundation under sec_509 b who is deceased created you to provide private donations for religious charitable scientific literary and educational_purposes within the united_states t is also an irrevocable_trust that is recognized as tax-exempt under sec_501 and classified as a private_foundation under sec_509 c created t to make private donations for charitable educational and scientific purposes within m the five co-trustees are d e f g and h and they are also the sons of the late b and the grandsons of the late c since your purposes are similar to t’s the trustees wish to save time eliminate duplicated efforts and reduce the costs of operating two trusts through the merger of you into t having just one trust t remaining will allow a single focal point for grant requests and will allow for more available funds for donations in furtherance of the entities’ exempt_purpose the attorney_general of the state of m represents the unspecified charitable interest of you and t pursuant to m statutes the trustees have filed on yours and t’s behalf a joint petition in a local district_court of m the court approved the transfer of all the assets from you to t and the merger of you into t subject_to certain changes in the terms and provisions of t and the obtaining of a favorable private_letter_ruling from our office authorizing the transfer of assets from you to t without any penalty the changes to the terms and provisions of t that are required by the court include having at least of all the donations made by the surviving entity distributed to charitable organizations with principal offices or base of operations within the state of m also the total trustees’ fees paid to all trustees for the administration and operation of t shall not in any fiscal_year exceed of the total value of the assets owned by t on the first day of the fiscal_year you represented that you and t are effectively controlled by the same persons and that the trustees have agreed to make the above described changes to the terms of t required by the court order furthermore you maintain that neither organization is an operating_foundation or has any excess_business_holdings within the meaning of sec_4942 and sec_4943 of the code in addition you state that neither organization has any obligation to exercise expenditure_responsibility over outstanding grants pursuant to sec_4945 finally you state that the service has not notified either organization of any_tax imposed by sec_507 due to any willful or flagrant acts or failures to act rulings requested you have requested the following rulings your transfer constitutes a transfer of assets from one private_foundation to another private_foundation pursuant to a plan_of_liquidation or merger under sec_507 of the code and consequently t will not be treated as a newly created organization your transfer of assets to t will not terminate your private_foundation_status and will not result in tax imposed by sec_507 twill succeed to your aggregate tax_benefit pursuant to sec_1_507-3 of the income_tax regulations regulations your transfer of assets to t and your merger into t does not constitute an act of self-dealing pursuant to sec_4941 your transfer of assets to t does not constitute a jeopardizing investment within the meaning of sec_4944 your transfer of assets to t does not constitute a taxable_expenditure within the meaning of sec_4945 your transfer of assets to t will not adversely affect either organization’s tax-exempt status under sec_501 your termination after the transfer described above which will occur pursuant to notification of termination under sec_507 will not result in any_tax liability under sec_507 law sec_501 of the code provides an exemption from federal tax for organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code states that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 sec_507 of the code states that when one private_foundation transfers assets to one or more other private_foundations pursuant to liquidation merger redemption recapitalization or other adjustment organization or reorganization then each transferee private_foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax equal to the lower_of the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or the value of the net assets of the private_foundation on an organization that voluntarily terminates its private_foundation_status sec_4941 of the code imposes an excise_tax on acts of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4944 of the code imposes a tax on any investment that jeopardizes an exempt organization’s charitable purpose sec_4945 of the code imposes a tax on any taxable_expenditure as defined in sec_4945 made by a private_foundation sec_4945 defines the term taxable_expenditure to include any amount_paid or incurred as a grant to a private non-operating foundation unless the grantor foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4945 provides that the expenditure_responsibility referred to in sec_4945 means a private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see the grant is spent solely for the purpose for which made obtain full and complete reports from the grantee on how the funds are spent and make full and detailed reports with respect to such expenditures to the secretary sec_1_507-3 of the regulations states that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c which describes a sec_507 of the code transfer the transferee organization shail not be treated as a newly created organization but shall succeed to those attributes and characteristics of the transferor organization described in sec_1_507-3 and which include its aggregate tax_benefit substantial contributors and chapter tax and penalty liabilities sec_1_507-3 of the regulations states that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization in an amount determined as follows such amount shall be an amount equal to the amount of such aggregate tax_benefit multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of transfer sec_1_507-3 of the regulations states that notwithstanding subdivision i of the subparagraph a transferee organization which is not effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of the transfer sec_1_507-3 of the regulations states that for purposes of sec_507 in the event of a transfer of assets described in sec_507 any person who is a substantial_contributor within the meaning of sec_507 with respect to the transferor foundation will be treated as a substantial_contributor with respect to the transferee foundation regardless of whether such person meets the dollar_figure-two percent test with respect to the transferee organization at any time sec_1_507-3 of the regulations states that if a private_foundation incurs a liability for one or more of the taxes imposed under chapter or any penalty resulting therefrom prior to or as a result of making a transfer of assets described in sec_507 to one or more private_foundations in any case where transferee_liability applies each transferee foundation shall be treated as receiving the transferred assets subject_to such liability to the extent that the transferor foundation does not satisfy such liability sec_1_507-3 of the regulations states that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation sec_1_507-3 states that except as provided in sec_1_507-3 where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 and h shall not apply to the transferee of the transferor with respect to any expenditure_responsibility grants made by the transferor however the information reporting requirements under sec_4945 will apply for any year in which such transfer is made sec_1_507-3 provides that if a private_foundation transfers all of its net assets to one or more private_foundations that are effectively controlled directly or indirectly by the same person or persons that effectively controlled the transferor private_foundation the transferee private_foundation will be treated as if it were the transferor private_foundation for purposes of sec_4940 through and sec_507 through however where proportionality is appropriate such a transferee foundation shall be treated as if proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrance of the transferor immediately before the transfer it were the transferor in the sec_1_507-3 example states that if the transferees of a sec_507 transfer are effectively controlled by the same persons who control the transferor each transferee is required to exercise expenditure_responsibility with respect to the transferor’s outstanding grants unless as part the transfer the transferor assigns and one or more transferees assume the transferor’s expenditure_responsibility in which case only the transferees assuming the transferor’s expenditure_responsibility are required to exercise expenditure_responsibility also because such transferee foundations are treated as the transferor rather than as recipients of expenditure_responsibility grants there are no expenditure_responsibility requirements which must be exercised under d and h with respect to the sec_507 transfer sec_1_507-3 of the regulations states that a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations defines the term significant disposition of assets to one or more private_foundations as any disposition or series of dispositions where the cumulative total of dispositions i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year sec_1_507-4 of the regulations states that private_foundations that make transfers described in sec_507 are not subject_to the tax imposed under sec_507 with respect to such transfers unless the provisions of sec_507 become applicable sec_53_4946-1 of the foundation and similar excise_tax regulations regulations states that for purposes of sec_4941 of the code only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 revrul_2002_28 2002_1_cb_941 rules on the implications of sec_507 transfers under sec_4940 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 for private_foundations in various situations analysis ruling sec_507 of the code describes a transfer from one private_foundation to another private_foundation according to any liquidation merger redemption recapitalization or other adjustment organization or reorganization sec_1_507-3 of the regulations describes the terms other adjustment organization or reorganization as including any partial_liquidation or any other significant distribution of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income the term significant disposition of assets to one or more private_foundations is defined by sec_1_507-3 as any disposition or series of dispositions where the aggregate value transferred i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year since you are transferring all of your net assets to t a private_foundation for less than full and adequate_consideration your proposed transfer is a significant disposition of assets that qualifies as a transfer under sec_507 when a private_foundation makes a transfer described in sec_507 of the code the transferee foundation is not treated as a newly created organization under sec_1_507-3 of the regulations therefore because your transfer is described in sec_507 t will not be treated as a newly created organization ruling sec_2 and pursuant to sec_1_507-4 of the regulations a private_foundation that makes a transfer described in sec_507 of the code is not subject_to the tax imposed under sec_507 with respect to such transfer unless the provisions of sec_507 become applicable as discussed in ruling above your transfer will constitute a significant distribution of assets described in sec_507 you stated that the secretary has not notified you of any_tax imposed by sec_507 due to any willful or flagrant acts or failures to act therefore your proposed transfer of assets to t under sec_507 will not terminate your private_foundation_status under sec_507 and does not result in a termination_tax imposed by sec_507 thereafter the voluntary termination of your private_foundation_status will be a taxable_event within the meaning of sec_507 however no tax will be due under sec_507 since you will have no assets at the time of the voluntary termination ruling in the case of a significant disposition of assets to one or more private_foundations within the meaning of sec_507 of the code the transferee organization shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of sec_1_507-3 of the regulations as discussed in ruling above your transfer is described in sec_507 sec_1_507-3 states in part that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization however sec_1_507-3 states in part that a transferee organization that is not effectively controlled directly or indirectly by the same person or persons who effectively control the transferor organization shall not succeed to an aggregate tax_benefit in excess of the fair_market_value of the assets transferred at the time of transfer you represent that the same person or persons do effectively control you and t therefore t will succeed to your aggregate tax_benefit in an amount determined by the ratio described in the regulations not in excess of the fair_market_value of the transferred assets at the time of transfer accordingly t will be treated as possessing your attributes and characteristics as described and within the limitations of sec_1_507-3 and of the regulations ruling sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 and sec_1_507-3 of the regulations determine whether the proposed transfer of all of your assets to t will constitute an act of self- dealing between a private_foundation and its disqualified persons as defined in sec_4946 under sec_53_4946-1 of the foundation regulations a disqualified_person does not include organizations that are exempt under sec_501 your transfer of assets to t is not an act of self-dealing because t is recognized by the service as an organization exempt from tax under sec_501 ruling sec_5 and sec_4944 of the code imposes a tax on any investment that jeopardizes an exempt organization’s charitable purpose since your transfer of assets are to further charitable purposes and because t is exempt under sec_501 the transfer will not adversely affect either your or t’s exempt status nor will it be treated as a jeopardizing investment within the meaning of sec_4944 see revrul_2002_28 supra ruling while a sec_507 transfer is a grant for which expenditure_responsibility ordinarily must be exercised sec_1_507-3 provides generally that sec_4945 and h shall not apply with respect to any grants made by the grantor during any period in which the grantor has no assets except for information reporting on form_990-pf in the year of the transfer moreover because you will transfer all your assets to t which you represent are effectively controlled directly or indirectly by the same persons that effectively control you t will be treated as if expenditure_responsibility grants there will be no expenditure_responsibility requirements that must be exercised under sec_4945 or h with respect to your transfers to t see revrul_2002_28 supra it were you since t will be treated as if it were you rather than as recipients of conclusion based on the foregoing we rule as follows your transfer constitutes a transfer of assets from one private_foundation to another private_foundation pursuant to a plan_of_liquidation or merger under sec_507 of the code and consequently t will not be treated as a newly created organization your transfer will not terminate your private_foundation_status and will not result in tax imposed by sec_507 twill succeed to your aggregate tax_benefit pursuant to sec_1_507-3 of the regulations so long as the aggregate tax_benefit is not in excess of the fair_market_value of the assets transferred at the time of the transfer your transfer of assets to t does not constitute an act of self-dealing pursuant to sec_4941 your transfer of assets to t does not constitute a jeopardizing investment within the meaning of sec_4944 your transfer of assets to t does not constitute a taxable_expenditure within the meaning of sec_4945 assuming that you meet your expenditure_responsibility information reporting requirements on form_990-pf for the year of the transfer your transfer of assets to t will not adversely affect either organization's tax-exempt status under sec_501 your termination after the transfer described above which will occur pursuant to notification of termination under sec_507 will not result in any_tax liability under sec_507 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney and declaration of representative currently on file with the service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical exempt_organizations
